Exhibit 10.1

 



AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT



This AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
entered into on April 12, 2015, by and between Global Eagle Entertainment Inc.,
a Delaware corporation (the “Company”), and David M. Davis (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement dated as of July 9, 2014 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein, unless otherwise
defined herein, have the meanings ascribed to them in the Agreement.

 

Section 2. Amendment to Section 2(c). Section 2(c) of the Agreement is deleted
in its entirety and replaced with the following text:

 

“(c) Effective as of January 17, 2014, the Executive’s home office of employment
has been Minneapolis, Minnesota.”

 

Section 3. Amendment to Section 3(a). Section 3(a) of the Agreement is modified
such that Executive’s base salary shall be increased to $550,000.00 per annum,
effective as of January 1, 2015.

 

Section 4. Amendment to Section 3(b). The second sentence of Section 3(b) of the
Agreement is deleted in its entirety and replaced with the following text:

 

“Executive’s target bonus for each year shall equal 100% of Executive’s Base
Salary, but the bonus may be, in the discretion of the Board, increased to up to
150%.”

 

Section 5. Amendment to Section 4(d). Section 4(d) of the Agreement is deleted
in its entirety and replaced with the following text:

 

“(d) The Company will reimburse the Executive for all reasonable commuting and
temporary residence/hotel costs to the metropolitan area where the Company is
headquartered until August 1, 2015, subject to the Company’s requirements with
respect to reporting and documentation of such expenses. After August 1, 2015
the company will reimburse the Executive for all reasonable commuting costs to
the metropolitan area where the Company is headquartered, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 



 

 

 

Section 6. Amendment to Section 4(e). Section 4(e) of the Agreement is deleted
in its entirety and replaced with the following text.

 

“(e) If the Executive chooses to establish a permanent residence in the
metropolitan area where the Company is headquartered, the Company will reimburse
the Executive for all reasonable relocation expenses, including the movement of
household goods, in an amount not to exceed $25,000, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

 

Section 7. Amendment to Section 5(f). Section 5(f) of the Agreement is deleted
in its entirety and replaced with the following text:

 

“(f)  For purposes of this Agreement, “Cause” will mean (i) the commission of a
felony or other crime involving moral turpitude or the commission of any other
act or omission involving misappropriation, dishonesty, unethical business
conduct, disloyalty, fraud or breach of fiduciary duty, (ii) reporting to work
under the influence of alcohol, (iii) the use of illegal drugs (whether or not
at the workplace) or other conduct, even if not in conjunction with his duties
hereunder, which could reasonably be expected to, or which does, cause the
Company or any of its Subsidiaries material public disgrace, disrepute or
economic harm, (iv) repeated failure to perform duties as reasonably directed by
the Board and/or the Company’s principal executive officer, (v) gross negligence
or willful misconduct with respect to the Company or affiliates or in the
performance of the Executive’s duties hereunder, (vi) obtaining any personal
profit not thoroughly disclosed to and approved by the Board in connection with
any transaction entered into by, or on behalf of, the Company, its Subsidiaries
or any of their affiliates, or (vii) materially violating any of the terms of
the Company’s, its Subsidiaries’ or any of their affiliates’ rules or policies
which, if curable, is not cured to the Board’s satisfaction within fifteen (15)
days after written notice thereof to the Executive, or any other breach of this
Agreement or any other agreement between the Executive and the Company or any of
its Subsidiaries which, if curable, is not cured to the Board’s satisfaction
within fifteen (15) days after written notice thereof to the Executive. For
purposes of this Agreement, “Good Reason” shall mean (i) the Executive is
assigned duties materially inconsistent with the Executive’s position as set
forth in Section 2(a) of this Agreement, provided that any such assignment of
duties (x) shall only constitute “Good Reason” during the ninety (90) day period
following the date of such assignment (after which it shall be deemed waived by
the Executive if prior thereto the Executive has not exercised his right to
resign for “Good Reason”), (y) shall not constitute “Good Reason” when it is an
isolated action not taken in bad faith and that is remedied promptly after
written notice thereof by the Executive to the Company, and (z) shall not
constitute “Good Reason” if the Executive shall have consented to the
performance thereof or (ii) any breach of a material term of this Agreement by
the Company, which breach is not cured within thirty (30) days following written
notice to the Company of such breach, or (iii) the Company requiring the
Executive, without the Executive’s prior consent, to be permanently based at any
office located more than forty-five (45) miles from Executive’s primary
residence, excluding travel reasonably required in the performance of the
Executive’s duties hereunder and travel consistent with the Executive’s
activities prior to the Effective Date.” 

 

Section 8. Effect of Amendment. Except as explicitly amended by the terms of
this Amendment, the terms of the Agreement shall remain in effect and are
unchanged by this Amendment.

 

 

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

 

 

 

  COMPANY:         GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation      
              By: /s/ Jay Itzkowitz               Name: Jay Itzkowitz          
    Title: SVP & General Counsel               /s/ David M. Davis   David M.
Davis

 



 

